Citation Nr: 0908150	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-18 695	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability, to include as due to Agent Orange exposure and as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for carpal tunnel 
syndrome, as secondary to service-connected diabetes 
mellitus.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran claimed service connection for a thyroid 
disability due to Agent Orange exposure in September 2005.  
However, he has not been provided notice which explains what 
the evidence must show to warrant service connection for a 
disability due to Agent Orange exposure, nor has the RO 
addressed the matter of service connection for a thyroid 
disability due to Agent Orange exposure.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  This must be accomplished.  

On VA examination in April 2006, the examiner indicated that 
the Veteran does not have a diagnosed heart condition and 
that his hypertension was not due to diabetes mellitus.  He 
stated that that a coronary angiogram in 2004 had been normal 
and that the Veteran had no clinical evidence of congestive 
heart failure or coronary artery disease or other heart 
conditions at that time.  However, a private physician, N. 
Shekoni, M.D., later indicated in May 2007 that the Veteran 
has a history of hypertension and heart disease and that his 
heart disease may be the result of his diabetes.  An 
additional VA examination should be conducted.  
38 C.F.R. § 3.159.  Beforehand, however, any additional 
treatment records from Dr. Shekoni and VA should be obtained, 
as well as the veteran's treatment records from Baptist 
Hospital dated in 2004.  

A VA examination was conducted in April 2006, with nerve 
conduction velocity testing of the upper extremities being 
normal.  Thereafter, there was an impression of carpal tunnel 
syndrome in March, and in April 2007, right carpal tunnel 
syndrome was diagnosed and the Veteran had a right carpal 
tunnel release.  On VA evaluation in June 2007, the Veteran 
reported overall improvement from the surgery, but some 
numbness and tingling at times of his ring and small fingers.  
The physician stated that the Veteran seemed to have 
peripheral neuropathy from his diabetes mellitus.  A VA 
examination should be conducted for clarification, as 
indicated below.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
thyroid condition due to Agent Orange 
exposure; (2) the information and 
evidence that VA will seek to provide; 
and (3) the information and evidence 
the claimant is expected to provide.  

2.  Make arrangements to obtain the 
veteran's complete treatment records 
from Dr. Shekoni and from Baptist 
Medical Center.  

3.  Make arrangements to obtain the 
veteran's complete treatment records 
from the Jackson, Mississippi, VA 
treatment facility dated since August 
2007.  

4.  Thereafter, schedule the Veteran 
for a VA cardiovascular examination.  
Provide the examiner with the claims 
file for review.  All necessary special 
studies or tests are to be 
accomplished.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has heart disease.

If so, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's heart 
disease was either (a) caused by or (b) 
aggravated by his service-connected 
diabetes mellitus.

The examiner must also express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's 
hypertension was either (a) caused by 
or (b) aggravated by his 
service-connected diabetes mellitus.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the veteran for a VA 
neurology examination.  Provide the 
examiner with the claims file for 
review.  All necessary special studies 
or tests are to be accomplished.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has carpal tunnel 
syndrome.

If so, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's carpal 
tunnel syndrome was either (a) caused 
by or (b) aggravated by his 
service-connected diabetes mellitus.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has peripheral 
neuropathy of the upper extremities.

If so, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's 
peripheral neuropathy of the upper 
extremities was either (a) caused by or 
(b) aggravated by his service-connected 
diabetes mellitus.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Finally, readjudicate the Veteran's 
pending claims, to include the issue of 
service connection for a thyroid 
condition due to Agent Orange exposure.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

